 Case 1:20-cv-02956-AMD-RML Document 21 Filed 08/31/20 Page 1 of 1 PageID #: 251



               FISHKIN, GURSHUMOV & NUSSBAUM
               3059 Brighton 7th Street          Email: office@fgnlawfirm.com     Site: https://fgnlawfirm.com
               First Floor                             Phone: +1 718.509.0609      Facebok, Instagram, Twitter:
               Brooklyn, NY 11235-6455                    Fax: +1 718.509.0580                        @FGNlaw




                                                            August 31, 2020
VIA ECF
Hon. Judge Ann M. Donnelly, U.S.D.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East, Rm. 4G
Brooklyn, New York 11201

       Re:    Pozniak v. Shvartsman
              Docket No.: 1:20-cv-02956-AMD-RML

Dear Honorable Judge Donnelly:

       As the Court is aware, this law firm represents respondent, Vladimir Shvartsman in the above
referenced matter. Enclosed please find a copy of the Table of Cases which was inadvertently omitted
from Respondent’s Memorandum of Law in Opposition to Petition for Return of Child of August 28,
2020 (ECF 20).

       We also enclose two additional Declarations in Opposition to the Petition which we received
from witnesses in Israel immediately after the Sabbath (and which otherwise would have been filed on
Friday evening) and we respectfully request that the Court deem them timely filed nunc pro tunc.

       As always, we thank the Court for its continuing courtesy and consideration in this matter.



                                                            Respectfully submitted,

                                                            /s Marcus Aurelius Nussbaum
                                                            Marcus A. Nussbaum (MN 9581)
cc:    Via ECF
       All Counsel of Record
